Citation Nr: 0514112	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  02-12 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a compensable disability rating for hearing 
loss.  

2.  Entitlement to an evaluation greater than 10 percent for 
tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1975 to October 
1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 decision rendered by the 
Hartford, Connecticut Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The appellant indicated 
disagreement with that decision and, after being furnished a 
statement of the case, filed a substantive appeal.  

On his VA Form 1-9, Substantive Appeal, the veteran requested 
a hearing at the RO before a Veterans Law Judge.  In a 
statement received in February 2005, the veteran withdrew his 
request for a hearing.  He did have a hearing at the RO in 
August 2003.  A transcript of that hearing is on file.

With respect to the veteran's claim for a higher (separate) 
evaluation for tinnitus, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in Smith v. 
Nicholson, No. 01-623 (U.S. Vet. App. April 5, 2005), that 
reversed a decision of the Board of Veterans' Appeals (Board) 
which concluded that no more than a single 10-percent 
disability evaluation could be provided for tinnitus, whether 
perceived as bilateral or unilateral, under prior regulations.  
The United States Department of Veterans Affairs (VA) 
disagrees with the Court's decision in Smith and is seeking to 
have this decision appealed to the United States Court of 
Appeals for the Federal Circuit.  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, the 
Secretary of Veterans Affairs has imposed a stay at the Board 
on the adjudication of tinnitus claims affected by Smith.  

The specific claims affected by the stay include (1) all 
claims in which a claim for compensation for tinnitus was 
filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that the 
veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  This claim falls 
within those criteria, thus the appeal as to this issue is 
stayed.  Once a final decision is reached on appeal in the 
Smith case, the adjudication of any tinnitus cases that have 
been stayed will be resumed.  The remaining issue will be 
considered below.


FINDING OF FACT

The veteran has bilateral hearing loss manifested by Level I 
hearing loss in the right ear and Level I hearing loss in the 
left ear.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for hearing loss 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.85-4.87 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

As explained below, the Board finds that all relevant evidence 
has been obtained with regard to the veteran's claim and that 
the requirements of the VCAA have been satisfied. 

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In the present case, the veteran submitted his claim for an 
increased rating for his service-connected hearing loss in 
September 2001.  In a November 2001 letter pursuant to the 
VCAA, the RO advised the appellant of the types of evidence 
that needed to send to VA in order to substantiate the claim, 
as well as the types of evidence VA would assist in obtaining.  
Specifically, he was advised to identify evidence showing an 
increase in severity of his hearing loss.  In addition, the 
veteran was informed of the responsibility to identify, or to 
submit evidence directly to VA.  He was advised that the RO 
would obtain any VA records or other identified medical 
treatment records.  Furthermore, the RO specifically requested 
that the veteran provide it with or identify any other 
additional evidence that could help substantiate the claim, 
including complete authorizations to obtain VA and private 
medical evidence.  Finally, the letter advised the veteran 
that it had requested his VA outpatient treatment records and 
would schedule the veteran for a VA audiologic examination.  

For the above reasons, the Board finds that the RO's notice in 
November 2001 substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and the 
relative duties of VA and the claimant to obtain evidence); 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice); and 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

The Board also finds that all necessary development has been 
accomplished.  The veteran identified medical treatment 
through the VA medical system.  The RO has obtained the 
veteran's VA outpatient treatment records.  Moreover, the 
veteran was afforded a VA examinations in November 2001 and 
September 2003.  Additionally, the veteran was provided an 
opportunity to set forth his contentions during the hearing at 
the RO in August 2003.  Significantly, neither the veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Background and Analysis

Historically, in January 1979, the RO granted service 
connection for a disability then characterized as high 
frequency hearing loss with tinnitus with no evidence of head 
injury, concussion or acoustic trauma.  A noncompensable (zero 
percent) evaluation was assigned.  

In September 2001, the veteran advised the RO that his hearing 
loss had gotten progressively worse.  

He underwent a VA audiology examination in November 2001.  
Therein, the veteran complained of loss of hearing and 
constant tinnitus.  There were no otologic or vestibular 
complaints.  An audiological evaluation revealed pure tone 
thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
10
15
45
65
LEFT
N/A
5
40
65
65

The right ear average decibel reading was 34 in the right ear 
and 44 in the left ear. Speech audiometry testing revealed 
speech recognition ability of 96 percent in the right ear and 
of 100 percent in the left ear.  

A July 2002 letter from the Transportation Security 
Administration (TSA) indicated that a pre-employment physical 
examination revealed that the veteran did not meet TSA's 
audiologic standards.  He was advised to undergo further 
audiologic testing.  In July 2002, the veteran underwent a 
private audiologic evaluation in connection with the 
application for employment with the Transportation Security 
Administration.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
45
60
LEFT
5
0
35
65
60

Speech recognition testing was not performed.  

VA outpatient treatment records reflect that the veteran is 
prescribed bilateral hearing aids for his hearing loss 
disability.  

During a hearing at the RO in August 2003, the veteran 
testified that he felt that he hearing loss worsened since the 
November 2001 VA audiologic examination.  He asked that the RO 
order a new examination.  

In September 2003, the veteran was afforded another VA 
audiologic examination.  At such time, the veteran complained 
of a history of hearing loss, with left greater than right, 
occasional dizziness upon rising quickly, and constant 
tinnitus.  He denied any otalgia, otorrhea, or ear surgery.  
He reported that he was denied an employment opportunity at 
TSA as a result of his hearing loss disability.  

An audiological evaluation revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
10
10
45
60
LEFT
N/A
5
35
65
60

The average decibel reading was 31 in the right ear and 41 in 
the left ear.  Speech audiometry testing revealed speech 
recognition ability of 96 percent in the right ear and of 94 
percent in the left ear.  Tympanograms were normal 
bilaterally.  The diagnosis for the right ear was stable 
hearing within normal limits through 2000 hertz followed by a 
mild/moderate sensorineural hearing loss.  The diagnosis for 
the left ear was stable hearing within normal limits through 
1500 hertz followed by a mild/moderately severe sensorineural 
hearing loss.  

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Evaluations of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with average hearing threshold levels as 
measured by pure tone audiometric tests in the frequencies 
1000, 2000, 3000 and 4000 cycles per second (Hertz).  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. § 4.86 (2003).  
Hearing loss evaluations are determined by a mechanical 
application of the rating schedule to the numeric designations 
assigned after audiometric evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In this matter, during the November 2001 VA audiologic 
examination, puretone thresholds were 10, 15, 45,and 65 for 
the right ear and 5, 40, 65, and 65 for the left ear.  The 
puretone threshold average is 33.75 or 34 for the right ear 
and 43.75 or 44 for the left ear.  Speech audiometry revealed 
speech recognition ability of 96 percent in the right ear, and 
100 percent in the left ear.  Application of these scores to 
Table VI results in designation of I for the right ear and I 
for the left ear.  When these designations of impaired 
efficiency are applied to Table VII, the percentage evaluation 
for hearing impairment is noncompensable.  

Private audiologic testing in July 2002 yielded similar 
puretone thresholds.  However, the testing results do not 
include a controlled speech discrimination test (Maryland 
CNC).  As such, the Board cannot apply the audiologic findings 
to determine impairment of auditory acuity.  

During the VA audiologic examination in September 2003, 
puretone thresholds were 10, 10, 45,and 60 for the right ear 
and 5, 35, 65, and 60 for the left ear.  The puretone 
threshold average is 31.25 for or 31 the right ear and 41.25 
or 41 for the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear, and 94 
percent in the left ear.  Application of these scores to Table 
VI results in designation of I for the right ear and I for the 
left ear.  When these designations of impaired efficiency are 
applied to Table VII, the percentage evaluation for hearing 
impairment is noncompensable.  

The Board has considered statements in the record with regard 
to the severity of the veteran's hearing loss and the Board in 
no way discounts the difficulties that the veteran experiences 
as a result of his hearing loss.  However, it must be 
emphasized that the assignment of disability ratings for 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designation assigned after 
audiometry results are obtained.  Hence, the Board has no 
discretion in this matter and must predicate its determination 
on the basis of the results of the audiology studies of 
record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Accordingly, the Board finds that a compensable evaluation for 
bilateral hearing loss is not warranted.  As the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990).  


ORDER

A compensable evaluation for bilateral hearing loss is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


